DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation
The present application is a continuation of US patent application 15/876,824, now US patent 10,732,051. 

Response to Amendment
	Examiner acknowledges the amendment filed 31 January 2022 wherein: claims 1, 4, and 17 are amended; claim 10 is canceled; claims 1-9 and 11-21 are pending.

Response to Arguments
Examiner acknowledges the prior 35 USC 112(b) rejections have been overcome by amendment.
Applicant’s arguments with respect to the rejections of claim(s) 1-9 and 11-21 under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Baldwin (US 4,757,204) is newly relied upon in the rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong (US 2016/0335881) in view of Baldwin (US 4,757,204).

Regarding claim 1, Dong teaches an apparatus 400 comprising a housing 130, a lens (lens of lens/button 404) inserted into a first opening of the housing, a passive infrared (PIR) sensor 286 underneath the lens (of 404) (par. [0031], [0034], fig. 2C-D).
Dong does not expressly disclose a tamper switch, the tamper switch comprising a cap, a frame, a plunger, and a detect switch, wherein the cap is positioned to push down the plunger that is positioned to push down the detect switch when pressed against a surface and release the plunger which releases the detect switch when not pressed against a surface.
Baldwin discloses a passive infrared detector 10 comprising a tamper switch, the tamper switch comprising a cap (bottom surface of 104 in fig. 2), a frame (body of 104 in fig. 2), a plunger 106, and a detect switch 108, wherein the cap (of 104) is positioned to push down the plunger 106 that is positioned to push down the detect switch 108 when pressed against a surface 14 and release the plunger 106 which releases the detect switch 108 when not pressed against a surface 14 (col. 2 ln. 42 - col. 3 ln. 2, col. 5 ln. 45-64, fig. 2).
Dong in view of the teachings of Baldwin to include a tamper switch, the tamper switch comprising a cap, a frame, a plunger, and a detect switch, wherein the cap is positioned to push down the plunger that is positioned to push down the detect switch when pressed against a surface and release the plunger which releases the detect switch when not pressed against a surface.
One would have been motivated to do so to gain an advantage recited in Baldwin of being able to indicate removal of a cover (Baldwin, col. 5 ln. 45-64). 

Regarding claim 2, as best understood, Dong modified teaches the apparatus of claim 1, further comprising an airflow gasket 284 around the PIR sensor 286 (Dong, par. [0035], fig. 2E).

Regarding claim 3, as best understood, Dong modified teaches the apparatus of claim 1, further comprising a filter circuit board 288 under the PIR sensor 286 and connected to one or more leads of the PIR sensor 286 (Dong, par. [0035], fig. 2E).

Regarding claim 4, as best understood, Dong modified teaches the apparatus of claim 1 further comprising a control circuit board 288, wherein an activation mechanism for a button (button of lens/button 404) is on the control circuit board 288 (Dong, par. [0031], [0034], fig. 2C-D).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Baldwin as applied to claim 1 above, and further in view of Schneider (US 6,375,369).

Regarding claim 5, as best understood, Dong modified teaches the apparatus of claim 1, but does not expressly disclose a sled inside the housing.
Schneider teaches a sled inside a housing (col. 2 ln. 39-51).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Dong with the teachings of Schneider to include a sled inside the housing.
One would have been motivated to do so to gain an advantage recited in Schneider of permitting adjustable positioning of a component enclosed within the housing (Schneider, col. 39-51).

Claim(s) 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Baldwin as applied to claim 1 above, and further in view of Anderson (US 6,446,693).

Regarding claim 6, as best understood, Dong modified teaches the apparatus of claim 1, but does not expressly disclose a magazine inside the housing, wherein one or more snaps are formed as part of the magazine.
Anderson teaches a magazine 32 inside a housing 22, wherein one or more snaps (40, 40’) are formed as part of the magazine 32 (col. 12 ln. 15-29, fig. 6).
Dong with the teachings of Anderson to include a magazine inside the housing, wherein one or more snaps are formed as part of the magazine.
One would have been motivated to do so to gain an advantage recited in Anderson of permitting batteries in a magazine to be conveniently held in place and removable (Anderson, col. 2 ln. 64 - col. 3 ln. 10).

Regarding claim 12, as best understood, Dong modified teaches the apparatus of claim 1, further comprising a backplate 290 (Dong, par. [0031], fig. 2C).
Dong modified does not expressly disclose the backplate comprises at least one slot for attachment to a snap of a magazine disposed in the housing.
Anderson teaches a housing 22 comprises at least one slot (44, 44’) for attachment to a snap (40¸40’) of a magazine 32 disposed in the housing 22 (col. 12 ln. 15-29, fig. 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Dong with the teachings of Anderson so that the backplate comprises at least one slot for attachment to a snap of a magazine disposed in the housing.
One would have been motivated to do so to gain an advantage recited in Anderson of permitting batteries in a magazine to be conveniently held in place and removable (Anderson, col. 2 ln. 64 - col. 3 ln. 10).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Baldwin as applied to claim 1 above, and further in view of Holden (US 4,904,192).

Regarding claim 7, as best understood, Dong modified teaches the apparatus of claim 1, wherein the housing comprises a battery compartment 270 (Dong, par. [0029], fig. 2B).
Dong modified does not expressly disclose a retention part comprising a U-shaped structure, two prongs at the ends of the U-shaped structure, and a tab at the bottom of the U-shaped structure, accommodates insertion of a battery that is inserted into the battery compartment.
Holden teaches a battery compartment 1 and wherein a retention portion comprising a U-shaped structure, two prongs (6¸7) at the ends of the U-shaped structure, and a tab 8 at the bottom of the U-shaped structure, accommodates insertion of a battery 9 that is inserted into the battery compartment 1 (Abstract, fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Dong with the teachings of Holden to include a retention part comprising a U-shaped structure, two prongs at the ends of the U-shaped structure, and a tab at the bottom of the U-shaped structure, accommodates insertion of a battery that is inserted into the battery compartment.
One would have been motivated to do so to gain an advantage recited in Holden of using a battery contact which can easily be handled by automatic assembly lines (Holden, col. 1 ln. 41-44).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Baldwin as applied to claim 1 above, and further in view of Fadell (US 2014/0084165).

Regarding claim 8, as best understood, Dong modified teaches the apparatus of claim 1, wherein the housing 130 comprises a thinned portion 150 (Dong, par. [0028], fig. 1B).
Dong modified does not expressly disclose an ambient light sensor (ALS) is disposed within the housing below the thinned portion of the housing.
Fadell discloses an ambient light sensor (ALS) is disposed within a housing (par. [0064]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Dong with the teachings of Fadell so that an ambient light sensor (ALS) is disposed within the housing below the thinned portion of the housing.
One would have been motivated to do so to gain an advantage recited in Fadell of being able to activate a light source when the ALS detects a room is dark and an occupancy sensor detects someone is in the room (Fadell, par. [0064]).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Baldwin as applied to claim 1 above, and further in view of Wai Fong (US 2015/0070190).

Regarding claim 11, as best understood, Dong modified teaches the apparatus of claim 1, further comprising a second opening 150 in the housing 130 (Dong, par. [0028], fig. 1B).
Dong modified does not expressly disclose a temperature and humidity sensor disposed within the housing beneath the second opening.
Wai Fong discloses a temperature and humidity sensor beneath an opening (par. [0054]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Dong with the teachings of Wai Fong to include a temperature and humidity sensor disposed within the housing beneath the second opening.
One would have been motivated to do so to gain an advantage recited in Wai Fong of being able to sense temperature and humidity outside the apparatus (Wai Fong, par. [0054]).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Baldwin as applied to claim 1 above, and further in view of Moyer (US 2012/0187260).

Regarding claim 13, as best understood, Dong modified teaches the apparatus of claim 1, further comprising a backplate 290 (Dong, par. [0031], fig. 2C).
Dong modified does not expressly disclose an adhesive strip is attached to a back of the backplate and a pull tab of the adhesive strip is pulled through a slot of the backplate to the front of the backplate.
Moyer teaches an adhesive strip is attached to a back (rear) of a backplate (planar back face) and a pull tab of the adhesive strip is pulled through a slot of the backplate to the front of the backplate (Abstract, par. [0005]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Dong with the teachings of Moyer to include an adhesive strip is attached to a back of the backplate and a pull tab of the adhesive strip is pulled through a slot of the backplate to the front of the backplate.
One would have been motivated to do so to gain an advantage recited in Moyer of providing a mounting system which is easily adjustable and removable from a wall, without making holes in or otherwise marking up the wall (Moyer, par. [0003]).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Baldwin as applied to claim 1 above, and further in view of Huppi (US 2012/0128025).

Regarding claim 14, as best understood, Dong modified further teaches the apparatus of claim 1, further comprising a backplate 290 (Dong, par. [0031], fig. 2C).
Dong modified does not expressly disclose the backplate comprises a slot and crush ribs for a bubble level, the bubble level disposed in between crush ribs at the location of the slot.
Huppi teaches a backplate 340 comprises a slot and crush ribs for a bubble level 516, the bubble level 516 disposed in between crush ribs at the location of the slot (par. [0039], fig. 5B).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Dong with the teachings of Huppi so that the backplate comprises a slot and crush ribs for a bubble level, the bubble level disposed in between crush ribs at the location of the slot.
One would have been motivated to do so to gain an advantage recited in Huppi of being able to permit a user to check and make a level mounting of the backplate (Huppi, par. [0039]).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Baldwin as applied to claim 1 above, and further in view of Anderson and Moyer.

Regarding claim 15, as best understood, Dong modified teaches the apparatus of claim 1, further comprising a corner backplate 290 (Dong, par. [0031], fig. 2C).
Dong modified does not expressly disclose the corner backplate comprises at least one slot for attachment to a snap of a magazine disposed in the housing. 
Anderson teaches a housing 22 comprises at least one slot (44, 44’) for attachment to a snap (40¸40’) of a magazine 32 disposed in the housing 22 (col. 12 ln. 15-29, fig. 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Dong with the teachings of Anderson so that the backplate comprises at least one slot for attachment to a snap of a magazine disposed in the housing.
One would have been motivated to do so to gain an advantage recited in Anderson of permitting batteries in a magazine to be conveniently held in place and removable (Anderson, col. 2 ln. 64 - col. 3 ln. 10).

Dong modified does not expressly disclose an adhesive strip is attached to a first plane of the corner backplate, wherein a second plane of the corner backplate is perpendicular to the first plane of the corner backplate, and wherein magazine and housing attach to the corner backplate in between the first plane and the second plane.

Moyer teaches an adhesive strip is attached to a first plane (back face) of a backplate (planar back face), wherein a second plane (bottom face) is perpendicular to the first plane of the back plate, wherein the backplate is attached between the first plane and the second plane (Abstract, par. [0005]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Dong with the teachings of Moyer to include an adhesive strip is attached to a first plane of the corner backplate, 
One would have been motivated to do so to gain an advantage recited in Moyer of providing a mounting system which is easily adjustable and removable from a wall, without making holes in or otherwise marking up the wall (Moyer, par. [0003]).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Baldwin as applied to claim 1 above, and further in view of Kado (US 2006/0005809).

Regarding claim 16, as best understood, Dong modified teaches the apparatus of claim 1, further comprising a sleeve 293 (Dong, par. [0035], fig. 2F) and a screw (Dong, par. [0033]).
Dong modified does not expressly disclose a sleeve covering the housing, the sleeve further comprising a screw hole.
Kado teaches a sleeve (housing cover) covering a housing, the sleeve further comprising a screw hole (par. [0013]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Dong with the teachings of Kado to include a sleeve covering the housing, the sleeve further comprising a screw hole.
Kado of permitting fixing components in place simply (Kado, par. [0013]).

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Myron, Calhoun, Anderson, Baldwin, St. Jean (4,451,734), and Schneider.

Regarding claim 17, as best understood, Dong teaches an apparatus 400 comprising: a sensor device comprising: a housing 130 comprising a first opening (for lens/button 404) at an angle at a first end of the housing 130 (par. [0031], [0034], fig. 2C-D) and a second opening 150 on the body of the housing 130 (par. [0028], fig. 1B); a button assembly (lens/button 404) comprising a lens (lens of 404), a passive infrared (PIR) sensor 286 underneath the lens (of 404), a light pipe 281 around the PIR sensor 286 and the lens (of 404), at least a portion of the light pipe 286 positioned above an activation mechanism for a button (button of lens/button 404; par. [0031], [0034], fig. 2C-D), and an airflow gasket 284 around the PIR sensor 286 (par. [0035], fig. 2E), wherein the lens (of 404) and the light pipe 281 at least partially cover the first opening (for 404) of the housing 130 (par. [0031], [0034], fig. 2C-D); an upper main circuit board and a lower main circuit board (of main circuit board 288; par. [0029]) and a filter circuit board and control circuit board (of daughterboard 285; par. [0032]).
Dong modified does not expressly disclose a metal mask covering a portion of the interior of the lens, so that the PIR sensor is further underneath the metal mask and the light pipe is further around the metal mask.
Myron discloses a mask 203 covering a portion of an interior of a lens 202, so that a PIR sensor (in PIR sensor cavity 316) is underneath the mask 203 and a light pipe 401 is in proximity to the mask 203 (col. 3 ln. 12 - col. 5 ln. 44, fig. 1-4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Dong with the teachings of Myron to include a mask covering a portion of the interior of the lens, so that the PIR sensor is further underneath the mask and the light pipe is further around the mask.
One would have been motivated to do so to gain an advantage recited in Myron of permitting easy customization of the PIR sensor sensitivity pattern (Myron, col. 2 ln. 1-11).
Dong modified does not expressly disclose the mask is a metal mask.
Calhoun discloses a metal mask (col. 6 ln. 64 - col. 7 ln. 14).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Dong with the teachings of Calhoun so that the mask is a metal mask.
One would have been motivated to do so to gain an advantage recited in Calhoun of using a material which is opaque to both infrared and visible light (Calhoun, col. 6 ln. 64 - col. 7 ln. 14).
Dong modified does not expressly disclose a magazine disposed in the housing, the magazine comprising at least two snaps protruding from the magazine through the second opening in the housing.
Anderson discloses a magazine 32 disposed in a housing 22, the magazine 32 comprising at least two snaps (40, 40’) protruding from the magazine 32 through an opening (44, 44’) in the housing 22 (col. 12 ln. 15-29, fig. 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Dong with the teachings of Anderson to include a magazine disposed in the housing, the magazine comprising at least two snaps protruding from the magazine through the second opening in the housing.
One would have been motivated to do so to gain an advantage recited in Anderson of permitting batteries in a magazine to be conveniently held in place and removable (Anderson, col. 2 ln. 64 - col. 3 ln. 10).
Dong modified does not expressly disclose a tamper switch, the tamper switch comprising a cap, a frame, a plunger, and a detect switch, wherein the cap is positioned to push down the plunger that is positioned to push down the detect switch when pressed against a surface and release the plunger which releases the detect switch when not pressed against a surface.
Baldwin discloses a passive infrared detector 10 comprising a tamper switch, the tamper switch comprising a cap (bottom surface of 104 in fig. 2), a frame (body of 104 in fig. 2), a plunger 106, and a detect switch 108, wherein the cap (of 104) is positioned to push down the plunger 106 that is positioned to push down the detect switch 108 when pressed against a surface 14 and release the plunger 106 which releases the detect switch 108 when not pressed against a surface 14 (col. 2 ln. 42 - col. 3 ln. 2, col. 5 ln. 45-64, fig. 2).
Dong in view of the teachings of Baldwin to include a tamper switch, the tamper switch comprising a cap, a frame, a plunger, and a detect switch, wherein the cap is positioned to push down the plunger that is positioned to push down the detect switch when pressed against a surface and release the plunger which releases the detect switch when not pressed against a surface.
One would have been motivated to do so to gain an advantage recited in Baldwin of being able to indicate removal of a cover (Baldwin, col. 5 ln. 45-64). 
Dong modified does not expressly disclose the tamper switch is attached between the snaps of the magazine.
St. Jean teaches a tamper switch 34, attached between snaps 15 of a magazine 14 (col. 4 ln. 9-22; fig. 1-2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Dong with the teachings of St. Jean so that the tamper switch is attached between the snaps of the magazine.
One would have been motivated to do to gain an advantage recited in St. Jean of being able to indicate the removal of the magazine (cover, St. Jean).
Dong modified does not expressly disclose a sled disposed in the magazine within the housing, such that the main circuit boards are attached to the sled above and below a main body 34 of the sled and the filter and control circuit boards are attached to an angled portion of the sled below the PIR sensor.
Schneider teaches a sled 30 disposed within a housing 12, the sled 30 comprising a main body and an angled portion (annular plate 32; col. 2 ln. 39-51; col. 3 ln. 35 - col. 4 ln. 7, fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Dong with the teachings of Schneider to include a sled disposed in the magazine within the housing, such that the main circuit boards are attached to the sled above and below a main body of the sled and the filter and control circuit boards are attached to an angled portion of the sled below the PIR sensor.
One would have been motivated to do so to gain an advantage recited in Schneider of permitting adjustable positioning of a component enclosed within the housing (Schneider, col. 39-51).

Regarding claim 18, as best understood, Dong modified teaches the apparatus of claim 17, further comprising a backplate 290 (Dong, par. [0031], fig. 2C), the backplate comprising at least two slots (44, 44’), the slots (44, 44’) accommodating the snaps (40, 40’) of the magazine (44, 44’) 32 of the sensor device to attach the sensor device to the backplate (Anderson, col. 12 ln. 15-29, fig. 6), and wherein the backplate 290 covers the second opening 150 of the housing 130 (Dong, par. [0028], [0031], fig. 1B, 2C) and presses the tamper switch when the sensor device is attached to the backplate (Baldwin discloses a passive infrared detector 10 comprising a tamper switch, the tamper switch comprising a cap (bottom surface of 104 in fig. 2), a frame (body of 104 in fig. 2), a plunger 106, and a detect switch 108, wherein the cap (of 104) is positioned to push 106 that is positioned to push down the detect switch 108 when pressed against a surface 14 and release the plunger 106 which releases the detect switch 108 when not pressed against a surface 14; col. 2 ln. 42 - col. 3 ln. 2, col. 5 ln. 45-64, fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Dong with the further teachings of Anderson.
One would have been motivated to do so to gain an advantage recited in Anderson of permitting batteries in a magazine to be conveniently held in place and removable (Anderson, col. 2 ln. 64 - col. 3 ln. 10).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Dong in view of the further teachings of Baldwin.
One would have been motivated to do so to gain an advantage recited in Baldwin of being able to indicate removal of a cover (Baldwin, col. 5 ln. 45-64). 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Myron, Calhoun, Anderson, Baldwin, St. Jean, and Schneider as applied to claim 17 above, and further in view of Fadell.

Regarding claim 19, as best understood, Dong modified teaches the apparatus of claim 17, and for the further limitations of claim 19, Examiner refers to the above rejection of claim 8.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Myron, Calhoun, Anderson, Baldwin, St. Jean, and Schneider as applied to claim 17 above, and further in view of Lambert (US 2,185,509).

Regarding claim 20, as best understood, Dong modified teaches the apparatus of claim 17, but does not expressly disclose the sled further comprises knuckles, and wherein the light pipe further comprises end knuckles, and wherein knuckles of the sled, the end knuckles of the light pipe, and a pin, form a hinge.
Lambert discloses a sled 22 comprises knuckles 31, wherein knuckles 31 of the sled 22 and a pin 32 form a hinge 29 (page 2, left column, ln. 1-17, fig. 3-5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Dong with the teachings of Lambert so that the sled further comprises knuckles, and wherein the light pipe further comprises end knuckles, and wherein knuckles of the sled, the end knuckles of the light pipe, and a pin, form a hinge.
One would have been motivated to do so to gain an advantage recited in Lambert of permitting pivoting (Lambert, page 2, left column, ln. 1-17).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Baldwin as applied to claim 1 above, and further in view of Myron and Calhoun.

Regarding claim 21, as best understood, Dong modified teaches the apparatus of claim 1, further comprising a light pipe 281 around the PIR sensor 286 and the lens (of 404), at least a portion of the light pipe 286 positioned above an activation mechanism for a button (button of lens/button 404; Dong, par. [0031], [0034], fig. 2C-D).
Dong modified does not expressly disclose a metal mask covering a portion of the interior of the lens, so that the light pipe is further around the metal mask.
Myron discloses a mask 203 covering a portion of an interior of a lens 202, so that a light pipe 401 is in proximity to the mask 203 (col. 3 ln. 12 - col. 5 ln. 44, fig. 1-4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Dong with the teachings of Myron to include a mask covering a portion of the interior of the lens, so that the light pipe is further around the mask.
One would have been motivated to do so to gain an advantage recited in Myron of permitting easy customization of the PIR sensor sensitivity pattern (Myron, col. 2 ln. 1-11).
Dong modified does not expressly disclose the mask is a metal mask.
Calhoun discloses a metal mask (col. 6 ln. 64 - col. 7 ln. 14).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Dong with the teachings of Calhoun so that the mask is a metal mask.
One would have been motivated to do so to gain an advantage recited in Calhoun of using a material which is opaque to both infrared and visible light (Calhoun, col. 6 ln. 64 - col. 7 ln. 14).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Baldwin, Myron and Calhoun as applied to claim 21 above, and further in view of Fadell.

Regarding claim 9, as best understood, Dong modified teaches the apparatus of claim 21, but does not expressly disclose the light pipe further comprises a lens for a path light, and wherein an LED for the path light is disposed within the housing below the light pipe.
Fadell teaches a light pipe 1120 comprises a lens 1200 for a path light, and wherein an LED for the path light is disposed below the light pipe 1120 (par. [0112], fig. 11A-D).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Dong with the teachings of Fadell so that the light pipe further comprises a lens for a path light, and wherein an LED for the path light is disposed within the housing below the light pipe.
One would have been motivated to do so to gain an advantage recited in Fadell of providing for a desired visual appearance, such as a halo (Fadell, par. [0112]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claim(s) 1-9 and 11-21 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 18-21 of U.S. Patent No. 10,732,051 in view of Baldwin (US 4,757,204).
Instant claims 1, 3, and 21 are anticipated by reference claim 9 (which is dependent on and includes the limitations of reference claim 1), with the exception of the plunger limitations. However, the plunger limitations would have been obvious in view of Baldwin (see rejection of claim 1 above).
Instant claims 2, 4-9, and 11-16 are anticipated by reference claims 2-8, and 10-15 respectively, in combination with reference claim 9 in view of Baldwin.
Instant claim 17 is anticipated by reference claims 10 and 18 with the exception of the plunger limitations. However, the plunger limitations would have been obvious in view of Baldwin (see rejection of claim 1 above).
Instant claims 18-20 are anticipated by reference claims 19-21, respectively, in combination with reference claims 10 and 18 in view of Baldwin.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884